EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Huebsch on 8/18/2021.

The application has been amended as follows: 
Claim 1, line 7, after “ethylene/α-olefin” and before “is characterized” delete “polymer” and insert “interpolymer”.
Claim 1, line 10, after “index,” and before “less” delete “I2” and insert “I2,” (i.e., add comma).
Claim 2, line 1, after “The” and before “multilayer” insert “extrusion coated”.
Claim 3, line 1, after “The” and before “multilayer” insert “extrusion coated”.
Claim 4, line 1, after “The” and before “multilayer” insert “extrusion coated”.
Claim 9, line 1, after “The” and before “multilayer” insert “extrusion coated”.
Amend claim 10 as follows:
A method for preparing an extrusion coated multilayer structure comprising: 
coextrusion coating a sealant layer with a low density polyethylene (LDPE) layer onto a laminate 
(a) a blend comprising Page 3 of 8A MULTILAYER STRUCTURE, A METHOD OF PRODUCING THE SAME, AND A PACKAGING COMPRISING THE SAME Application No. 15/532,585 Amendment dated July 26, 2021 Reply to Final Office Action dated May 26, 2021 
(i) from 80 to 95 percent by weight of at least one ethylene/a-olefin interpolymer composition selected from the group consisting of a homogeneously branched linear ethylene polymer composition and a heterogeneously branched linear ethylene polymer composition, wherein theethylene/α-olefin interpolymer is characterized as having a density in the range of 0.85 g/cc to 0.940 g/cc and 
2]] I2, less than 6.0 g/10 minutes, a density of at least 0.916 g/cc, a Mw/Mn ratio of at least 7.0 and a bimodal molecular weight distribution as determined by gel permeation chromatography, 
wherein the blend has a melt index, I2, of at least 1.0 g/10 minutes; and 
(b) a linear low density polyethylene composition which comprises at least two components selected from the group consisting of homogeneously and heterogeneously branched linear ethylene polymers, wherein the composition has a density from 0.86 to 0.940 g/cc and an I2 of from 0.5 to 50 g/10 minutes; 
wherein the sealant layer is present in an amount from 8 to 30 gsm; 
the LDPE layer consisting of a LDPE, the LDPE layer in direct contact with the sealant layer; 
the laminate comprises:
an oriented polyamide layer; 
a barrier layer; 
an extrusion laminate comprising a polypropylene; 
a first primer contacting the oriented polyamide layer and the extrusion laminate; and 
a second primer between the barrier layer and the sealant layer and wherein the barrier layer is adjacent to the extrusion laminate and the sealant layer and the oriented polyamide layer are surface layers of the extrusion coated multilayer structure.

Amend claim 11 as follows: 
The method for preparing the extrusion coated multilayer structure according to claim 10, 
Claim 12, line 1, after “preparing” and before “extrusion” insert “the”.
Claim 13, line 1, after “the” and before “multilayer” insert “extrusion coated”.
Claims 1-4, 9, and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/4/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Schaefer (US 2010/0015423) discloses packaging comprising a biaxially oriented polyamide layer, an ethylene-vinyl alcohol (EVOH) layer, a moisture barrier layer, and a sealant layer [0005; 0013]. The layers optionally can be adhered via adhesive layers (i.e., primer layers) [0021]. The structures can be formed by extrusion [0023]. The moisture barrier can comprise polypropylene [0016]. Also see examples at [0024-0034]. The additional layers surrounding the polypropylene moisture barrier layer (e.g., the EVOH layer or adhesive layers) correspond to the presently claimed “extrusion laminate”. Furthermore, multiple moisture barrier layers can be used as demonstrated by the example in [0030] which contains a layer of biaxially oriented polypropylene and a layer comprising a mixture of HDPE-LDPE, which is taught to be a moisture barrier [0016-0018].
Although Schaefer discloses a moisture barrier layer comprising HDPE and LDPE [abstract’ 0017-0018] or an adhesive layer comprising LDPE and EAA, the reference does not describe a layer 

Kale (US 5,582,923) discloses ethylene polymer extrusion compositions suitable for use as sealants (abstract). Kale teaches “an ethylene polymer extrusion composition comprising from about 75 to 95 percent, by weight of the total composition, of at least one ethylene/α-olefin interpolymer composition selected from the group consisting of a substantially linear ethylene polymer composition, a homogeneously branched linear ethylene polymer composition and a heterogeneously branched linear ethylene polymer composition, wherein the ethylene/α-olefin polymer is characterized as having a density in the range of 0.85 g/cc to 0.940 g/cc and from about 5 to 25 percent, by weight of the total composition, of at least one high pressure ethylene polymer characterized as having a melt index… less than 6.0 g/10 minutes, a density of at least 0.916 g/cc…a M.sub.w /M.sub.n ratio of at least 7.0 and a bimodal molecular weight distribution as determined by gel permeation chromatography, wherein the ethylene polymer extrusion composition has a melt index…of at least 1.0 g/10 minutes” (col. 5, lines 6-24). 
Kale is silent with regard to a multilayer structure having the layers as presently claimed. Additionally, the reference teaches “LDPE extrusion compositions lack sufficient abuse resistance and toughness for many applications” (col. 1, lines 45+). Therefore, in view of Schaefer and Kale as a whole, one of ordinary skill in the art would not have been motivated to modify Schaefer’s teachings to provide a multilayer structure having the layers as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN D FREEMAN/Primary Examiner, Art Unit 1787